 

Case: 1:17-Cv-02869 Document #: 115 Filed: 10/02/18 Page 1 of 3 Page|D #:1501 …

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ARMANDO SERRANO

Plaintiff,

VS.

REYNALDO GUEVARA, ERNEST
HALVORSEN, EDWARD MINGEY,
MATTHEW COGHLAN, JOHN DILLON, the
CITY OF CHICAGO, and COOK COUNTY

Defendants.

VVV\_/\/\/\/\/\./\/\/\_/\_/V

Case No. 17 CV 2869

Hon. Manish S. Shah

Magistrate Jeffrey Cole

JURY DEl\/IAND

 

JOSE MONTANEZ

Plaintiff,

VS.

REYNALDO GUEVARA, ERNEST
HALVORSEN, EDWARD MINGEY,
MATTHEW COGHLAN, JOHN DILLON, the
CITY OF CHICAGO, and COOK COUNTY

Defendants.

\./V\,/\/\/\./\/\_/V\./\/\/VV

Case No. 17 CV 4560
Hon. Manish S. Shah
Magistrate Jeffrey Cole

JURY DEMAND

HIPAA AND MENTAL HEALTH CONFIDENTIALITY PROTECTIVE ORDER

This matter having come to be heard on the Defendants’ Motion for the Entry of a
HIPAA and Mental Health Protective Order, due notice hereof having been given, and the Court
being fully advised in the premises, the Motion for HIPAA and Mental Health Protective Order

is GRANTED.

The Court finds good cause exists for the entry of a HIPAA and Mental Health Protective
Order for Plaintiffs’ (ARMANDO SERRANO and JOSE MGNTANEZ) medical and mental
health information to prevent the unauthorized disclosures, control the receipt of, and direct the

 

Case: 1:17-cv-02869 Document #: 115 Filed: 10/02/18 Page 2 of 3 Page|D #:1502

use of protected health information (“PHI”) and mental health information during the course of
this litigation:

Accordingly, IT IS HEREBY ORDERED as follows:

(l) The current parties (and their attorneys) and any future parties (and their
attorneys) to the above-captioned matter are hereby authorized to receive, subpoena, and transmit
“protected health information” (also referred to herein as “PHI”) and mental health information
pertaining to ARMANDO SERRANO and JOSE MONTANEZ, as protected by HIPAA
(“Health Insurance Portability and Accountability Act of 1996 codified primarily at 18, 26 and
42 USC (2002)) and the lllinois Mental Health and Developmental Disabilities and
Confidentiality Act (740 lLCS llO/l et seq.), to the extent and subject to the conditions outlined
herein.

(2) For the purposes of this Qualified Protective Order, "PHI" shall have the same
scope and definition as set forth in 45 CFR 160.103 and 164.501. Without limiting the generality
of the foregoing, “PHI” includes, but is not limited to, health information, including
demographic information, relating to either, (a) the past, present or future physical condition of
an individual, (b) the provision of care to an individual, or (c) the payment for care provided to
an individual, which identifies the individual or which reasonably could be expected to identify
the individual.

(3) Mental health information shall have the same scope and definition as set forth in
740 lLCS l 10/2. Without limiting the generality of the foregoing, Mental health information
includes, but is not limited to, information obtained from “mental health services," including
“confldential communications,” “personal notes,” and “records,” relating to either, (a) the past,
present or future mental health condition of an individual, (b) the provision of care and treatment
to an individual, or (c) the payment for care provided to an individual, which identifies the
mental health services or which reasonably could be expected to identify the mental health
services

(3) All “covered entities” (as defined by 45 CFR 160.103) and “record custodians”
(as defined by 740 lLCS 110/2) are hereby authorized to disclose PHI and mental health
information pertaining to ARMANDO SERRANO and JOSE MONTANEZ, to all attorneys now
of record in this matter or who may become of record in the future of this litigation

(4) The parties and their attorneys shall be permitted to use the protected health
information and mental health information of ARMANDO SERRANO and JOSE MONTANEZ,
in any manner that is reasonably connected with the above-captioned litigation This includes
disclosure to the parties, their attorneys of record, the attorneys’ firm (i.e., attorneys support
staff, agents, and consultants), the parties’ insurers, experts, consultants, court personnel. court
reporters, copy services, trial consultants, jurors, venire members, and other entities involved in
the litigation process.

(5) Any documents that contain PHI or mental health information obtained pursuant
to this order shall be designated confidential subject to this HIPAA and l\/lental Health Protective

Case: 1:17-cv-02869 Document #: 115 Filed: 10/02/18 Page 3 of 3 Page|D #:1503

Order and labeled “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER.” Documents
labeled and disclosed pursuant to this order shall be kept confidential (except as allowed by this
order), stored to maintain their confidentiality, and not be disclosed in or attached to any publicly
filed documents unless:

a. The PHI and mental health information has been redacted;
b. The Plaintiff has agreed to the filing of such document; or
c. The Court has ordered that the document can be publicly filed.

(6) Within 60 days of the conclusion of the litigation as to any Defendant (which
shall be defined as the point at which final Orders disposing of the entire case as to any
Defendant have been entered, or the time at which all trial and appellate proceedings have been
exhausted as to any Defendant), that Defendant and any person or entity no longer involved in
the litigation in possession of PHI or mental health information pertaining to ARMANDO
SERRANO and JOSE MONTANEZ, (other than the person or entity that generated the PHI)
obtained from the Defendant or his/her/its attorneys shall destroy any and all copies of said PHI
and mental health information in their possession

(7) This Order shall not control or limit the use of protected health information or
mental health information pertaining to ARMANDO SERRANO and JOSE MONTANEZ, that
comes into the possession of any party or any party’s attorney from a source other than a
“covered entity” (as that term is defined in 45 CFR 160.103) or from a “therapist” (as that term is
defined in 740 ILCS l 10/2).

 

(8) Nothing in this Order authorizes counsel to obtain medical records or mental
health information through means other than formal discovery requests, subpoenas, depositions,
pursuant to a patient authorization, or through attorney-client communications

(9) Nothing in this protective order shall be deemed a waiver of the right of any party
to object to a request for discovery on the basis of relevance, materiality, privilege (other than
based on HIPAA and MHDDCA), overbreadth or any other valid objection to discovery.

(10) This Order does not authorize either party to seal court filings or court
proceedings The Court will make a good cause determination for filing under seal if and when a
party seeks to file Plaintiff’s protected health information under seal.

\ nm 92 2018 ,2018

nepa nw

Judg v l V \
Prepared By:

The Sotos Law Firm

550 East Devon Ave.

Suite 150

Itasca, IL 60143
dbl'ueggen~./Zilisotoslaw.com

 

 

